Case 9:18-cv-80176-BB Document 501 Entered on FLSD Docket 05/09/2020 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


  IRA KLEIMAN, as the personal                     CASE NO.: 9:18-cv-80176-BB/BR
  representative of the Estate of David
  Kleiman, and W&K Info Defense
  Research, LLC,

                Plaintiffs,

  v.

  CRAIG WRIGHT,

                Defendant.


                              PLAINTIFFS’ INDEX OF EXHIBITS


   Exhibit Title                       Description                                ECF Nos.
   1       Mar. 18, 2020 Dep. of       Certified transcript of a March 16, 2020   ECF No.
           Craig S. Wright             deposition of Defendant                    [498-1] –
                                                                                  [498-6]
   2        Transfer of Shares         Document purporting to transfer shares     ECF No.
                                       in Coin-Exch Pty Ltd produced in this      [498-7]
                                       litigation with beginning Bates stamp
                                       DEF_00001114
   3        Apr. 24, 2014 Email from   Email from Defendant to Ira Kleiman        ECF No.
            Craig S Wright to Ira      and produced in this litigation with a     [498-8]
            Kleiman, re: Questions     beginning Bates stamp
                                       DEFAUS_00627954, at 7960
   4        Nov. 8, 2019 Dep. of       Certified transcript of a November 8,      ECF No.
            Jamie Wilson               2019 deposition of Jamie Wilson            [498-9]
   5        Oct. 30, 2013 Registrar    Transcript of proceedings in the New       ECF No.
            Hearing Transcript         South Wales Supreme Court regarding        [498-10]
                                       the Australian Court Proceedings
   6        Nov. 6, 2013 Registrar     Transcript of proceedings in the New       ECF No.
            Hearing Transcript         South Wales Supreme Court regarding        [498-11]
                                       the Australian Court Proceedings
   7        Statement of Claim         Document filed by Defendant in an          ECF No.
                                       Australian court case and produced by      [498-12]
                                       Defendant with a beginning Bates stamp
                                       DEFAUS_01073503

                                              1
Case 9:18-cv-80176-BB Document 501 Entered on FLSD Docket 05/09/2020 Page 2 of 4



   8      Jan. 9, 2020 Dep. of       Certified transcript of a January 9, 2020    ECF No.
          Zachary Eisner             deposition of Zachary Eisner, Rule           [498-13] –
                                     30(b)(6) deponent for W&K Info               [498-15]
                                     Defense, LLC (“W&K”) and exhibits
   9      Feb. 11, 2014 Email from Email from Defendant to Louis Kleiman          ECF No.
          Craig S Wright to Louis    and produced by Plaintiffs in this           [498-16]
          Kleiman, re: Dave          litigation with a beginning Bates stamp
                                     KLEIMAN_00008280
   10     2014 Limited Liability     Document purporting to reinstate W&K         ECF No.
          Company Reinstatement      filed by Uyen Nguyen on March 28,            [498-17]
                                     2014 and produced by Plaintiffs in this
                                     litigation with the beginning Bates stamp
                                     KLEIMAN_00299177
   11     Aug. 28, 2015 Emails       Email from Defendant to Ira Kleiman          ECF No.
          from Craig Wright to Ira   produced in this litigation with the         [498-18]
          Kleiman, re:               beginning Bates stamp
          Communication              KLEIMAN_00004269
   12     Oct. 9, 2015 Email from    Email from Ira Kleiman to Defendant          ECF No.
          Ira Kleiman to Craig       produced in this litigation with beginning   [498-19]
          Wright                     Bates stamp KLEIMAN_00398939
   13     Apr. 8, 2019 Dep. of Ira   Certified transcript of an April 8, 2019     ECF No.
          Kleiman                    deposition of Ira Kleiman                    [498-20]
   14     Apr. 4, 2019 Dep. of Craig Certified transcript of an April 4, 2019     ECF No.
          S. Wright                  deposition of Defendant                      [498-21]
          Complaint                  Initial complaint filed by Plaintiffs        ECF No.
                                                                                  [1]
          Motion to Dismiss           First Motion to Dismiss filed by            ECF No.
                                      Defendant in this action                    [12]
          Declaration of Craig        Declaration submitted by Defendant in       ECF No.
          Wright                      support of his initial Motion to Dismiss    [12-2]
          Motion to Dismiss           Motion to Dismiss filed by Defendant in     ECF No.
                                      this action                                 [33]
          Affidavit of Gordon         Affidavit submitted an Australian           ECF No.
          Thomas Grieve               attorney retained by Defendant in           [33-1]
                                      support of his Motion to Dismiss
          Wright Affidavit            Affidavit filed by Defendant in this        ECF No.
                                      litigation in support of his Motion to      [33-3]
                                      Dismiss
          Decl. of Ira Kleiman        Declaration filed by Ira Kleiman in         ECF No.
                                      support of Plaintiffs’ Opposition to        [50-1]
                                      Defendant’s Motion to Dismiss
          Reply on Motion to          Reply Brief filed by Defendant in           ECF No.
          Dismiss                     support of his Motion to Dismiss            [61]
          Order on Motion to          Order granting in part and denying in       ECF No.
          Dismiss                     part Defendant’s Motion to Dismiss,         [68]
                                      ECF No. [33]

                                             2
Case 9:18-cv-80176-BB Document 501 Entered on FLSD Docket 05/09/2020 Page 3 of 4



          Second Amended             Second Amended Complaint filed               ECF No.
          Complaint                  January 14, 2019 by Plaintiffs               [83]
          Electronic Articles of     Articles of organization for W&K filed       ECF No.
          Organization               with the Florida Secretary of State on       [83-3]
                                     February 16, 2011
          Affidavit of Craig S       Affidavit filed by Defendant in              ECF No.
          Wright                     Australian Court Proceedings                 [83-4]
          Statements of Claim        Statements of claims in two Australian       ECF No.
                                     court cases brought by Defendant against     [83-11]
                                     W&K
          Completion of Audit        Statement by Australian Taxation Office      ECF No.
                                     regarding the results of an audit of Coin-   [83-18]
                                     Exch
          Consent Orders             Documents filed by Defendant in              ECF No.
                                     Australian court cases purporting to         [83-19]
                                     consent to agreed orders in favor of
                                     Defendant and against W&K
          Apr. 23, 2014 Email from Email from Defendant to Ira Kleiman,           ECF No.
          Craig S Wright to Ira K,   attached to the Second Amended               [83-20]
          re: Questions              Complaint, and produced in this
                                     litigation with a beginning Bates stamp
                                     DEFAUS_00627954, at 7960
          Nov. 6, 2013 Judgements    Judgments entered in two Australian          ECF No.
                                     court cases brought by Defendant against     [83-22]
                                     W&K
          Aug. 19, 2013              Documents filed by Defendant in two          ECF No.
          Acknowledgments of         Australian court cases purporting to         [83-30]
          Liquidated Claim           acknowledge claims by Defendant
                                     against W&K
          Amended Answer to          Amended Answer filed January 28, 2019        ECF No.
          Second Amended             to Plaintiffs’ Second Amended                [87]
          Complaint                  Complaint
          Opposition to Motion to    Response brief filed by Defendant            ECF No.
          Strike                     opposing Plaintiffs’ Motion to Strike        [108]
                                     certain affirmative defenses
          Apr. 4, 2019 Dep. of Craig Excerpts from the April 4, 2019              ECF No.
          S. Wright (excerpts)       deposition of Craig S. Wright submitted      [242-1]
                                     by Plaintiffs in support of their
                                     opposition to Defendant’s Motion for
                                     Judgment on the Pleadings
          Defendant’s Summary        Motion for Summary Judgment filed by         ECF No.
          Judgment Motion            Defendant in this action                     [487]




                                             3
Case 9:18-cv-80176-BB Document 501 Entered on FLSD Docket 05/09/2020 Page 4 of 4



  Dated: May 9, 2020                                 Respectfully submitted,


                                                     /s/ Andrew S. Brenner_
                                                     Andrew S. Brenner, Esq.
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE 2nd Street, Suite 2800
                                                     Miami, Florida 33131
                                                     abrenner@bsfllp.com

                                                     Velvel (Devin) Freedman, Esq.
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     200 S. Biscayne Blvd.
                                                     Suite 5500
                                                     Miami, Florida 33131
                                                     vel@rochefreedman.com

                                                     Kyle W. Roche, Esq.
                                                     Joe Delich, Esq.
                                                     Admitted Pro Hac Vice
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     185 Wythe Avenue F2
                                                     Brooklyn, New York 11249
                                                     kyle@rochefreedman.com


                                                     Counsel to Plaintiffs Ira Kleiman as
                                                     Personal Representative of the Estate of
                                                     David Kleiman and W&K Info Defense
                                                     Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 9, 2020 a true and correct copy of the foregoing was

  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                     /s/ Andrew S. Brenner
                                                     ANDREW S. BRENNER




                                                4
